ON REHEARING.
(February 7, 1891.)
Coxe, J.
A rehearing is asked upon the ground that the court erred in holding that the reissue, division 2, is for a different invention from that described in the original patent. Upon this proposition an argument is presented which states the complainant’s-position more fully than at the hearing of the demurrer. The reason assigned for the omission to make this argument at that time is, that the complainant’s counsel dad not then fully appreciate the importance of division 2, and was under the impression that the decision would turn upon other questions to which greater attention was given. It is doubtful whether, in any view, a rehearing should be granted. No new proposition of law or fact is advanced. Though elaborated, strengthened, and enriched with new illustrations, it is still the old argument which is reasserted. That the contention 'of the complainant was not presented as fully as its counsel could desire is to be regretted, i'or impressions are sometimes formed at the hearing of a cause which might have been prevented or modified at the time, but which it is difficult to remove by subsequent argument. In the present instance, however, the fact that the complainant’s brief was not so full upon the point in question as upon the other branches of the controversy induced what was intended to be an unusually thorough examination. As a result, the court was unable to find a decision of the supreme court or of a circuit court, since 1882, sustaining a reissue having infirmities like those of division 2. It should be remembered that the patent is not for a machine, but for a new composition of matter,' produced by a formula consisting of seven progressive steps which are described with minuteness and accuracy. The question then is, can the patentee omit one step and insist that the product of six steps is the same invention as the product of seven steps? If he may omit step No. 7, and have the same composition, why may he not omit step No. 6, or steps Nos. 6 and, 7, and still insist that the invention has not been changed? In describing step No. 7 he is unusually precise. He introduces it with the same formality which is accorded to the other steps. He says, in substance : When the mixture is reduced to a plastic mass it is removed from the tubs and pressed; when sufficiently dry, the logs are removed to the kilns and’burned; and when they are sufficiently cool, they are removed to the mill and sawed. The proposition is now advanced that the invention stops with the sixth step. This is asserted *623by counsel, not by the inventor. The latter expressly states that the invention is the result of all the described steps. He nowhere intimates that his composition can be produced by less than all. If conjecture were permitted, we might infer that the seventh step could be omitted, but the inventor does not say so. On the contrary he says:
“I am aware that like compositions have been made from a very early day, and that English and American patents have been granted therefor * * * ; but 1 claim that no composition of this character, so far as I can learn, has been made of the same material, with the same proportions, and in the same manner, and without these materials, proportions, and treatment, as described, the full results which 1 assert cannot be reached.”
The complainant’s brief upon this motion proceeds upon the theory that all of the description and claim relating to sawing — and fully one-seventh of the specification is devoted to this subject — might as well have been omitted. That the composition is not changed or modified in the least by being sawed into planks, etc., and that no feature is added to the invention by this process. It would seem that this proposition is based largely upon speculation. How can it be asserted, as a fact, of a new composition of matter? How can it bo said that the action of the saw' upon the logs “on cooling,” admitting light and air to the surfaces thus exposed, performs no function and produces no result, ■other than the ordinary one, and, especially, how can it be said in the teeth of the patentee’s assertion that no part of the treatment described by him can be omitted? Even in the pithy and ingenious illustration of the complainant’s counsel, — where the invention relates to a liquid composition, and the claim concludes with a statement that the fluid is “'subsequently to boiling and cooling, bottled for use, as described,”— a case can readily be imagined where the exclusion of light and air, by immediate bottling, might add a very important feature to the fluid or prevent it from losing strength and vitality. Surely, if the patentee should still further affirm that “unless the said mixture, immediately after it becomes cool, is placed in stone bottles and tightly corked, in the manner described, it will be impossible to produce the said composition,” the court would hardly venture to hold that the patentee was ignorant of his own invention, and that it was produced in a different manner from the one described by him. Those who are familiar with patent litigation will recall numerous instances where the highest quality of invention and the most phenomonal results are attributed by learned counsel and enthusiastic scientists to processes and proceedings, apparently, far more trivial. The conclusion cannot be resisted that the reissue in question is within the rule so often laid down by the supreme court. It was thought at the argument of the demurrer, and it is still thought, that it is for the interest of both parties that this important question, which lies at the threshold of the litigation, should be determined before they are subjected to the expense and delay incident to the taking of final proofs in an action in equity. The motion for a rehearing is denied.